ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: The respondent was the driver of an automobile involved in an accident and failed to stop at the scene. He and his girlfriend agreed she would take responsibility for the accident. The respondent informed his insurer that his girlfriend had been driving the vehicle, and the girlfriend, while in the respondent's presence, told police that she had been driving the vehicle. In his response to the Commission, the respondent stated he "had no idea" his girlfriend would try to take responsibility for the accident.
Violations: The respondent violated Ind. Professional Conduct Rule 8.1(a), which prohibits attorneys from making false statements in a disciplinary matter; Prof. Cond.R. 8.4(b), which prohibits attorneys from committing criminal acts which reflect adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects; Prof.Cond.R. 8.4(c), which prohibits attorneys from engaging in con-duet involving dishonesty, fraud, deceit, or misrepresentation; and Prof.Cond.R. 8A(d), which prohibits attorneys from engaging in conduct prejudicial to the administration of justice.
For this misconduct, we suspend the respondent from the practice of law in Indiana for nine (9) months, effective January 11, 2002, after which he may petition for reinstatement pursuant to Ind. Admission and Discipline Rule 28(4). Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney, to the Indiana Supreme Court Disciplinary Commission, to hearing officer Christian Freitag, and to all other entities as provided in Ad-mis.Disc.R. 28@8)(d).
All Justices concur.